In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00140-CR
        ______________________________


          HAROLD JAY JONES, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
             Red River County, Texas
            Trial Court No. CR00708




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

           Harold Jay Jones was convicted of delivery of a controlled substance in a drug-free zone1

and sentenced to five years’ incarceration, which sentence was probated for a period of five years.

Jones appeals the judgment revoking his community supervision and sentencing him to five years’

incarceration. Jones was represented by different appointed counsel at trial and on appeal.

           Jones’ attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.        Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 360 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

           Counsel mailed a copy of the brief to Jones on November 14, 2011, informing Jones of his

right to file a pro se response and of his right to review the record. Counsel has also filed a motion

with this Court seeking to withdraw as counsel in this appeal. Jones has neither filed a pro se

response, nor has he requested an extension of time in which to file such a response.

           We have determined that this appeal is wholly frivolous.        We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.114 (West 2010).


                                                     2
       Counsel has pointed out, however, a clerical error in the judgment. The trial court’s

amended judgment revoking community supervision states that Jones pled true to the allegations

in the motion to revoke community supervision. At the revocation hearing, Jones entered an

ambiguous plea.    The trial court, therefore, entered a plea of not true to all allegations.

Accordingly, we will reform the judgment to reflect a plea of “not true” to the motion to revoke.

See French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (appellate court has authority to

reform judgment to make the record “speak the truth” when matter has been called to its attention

by any source).

       In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.




                                                3
         We affirm the judgment of the trial court, as reformed.2




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             January 30, 2012
Date Decided:               January 31, 2012

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            4